 



Exhibit 10.10
AMENDMENT TO EMPLOYMENT AGREEMENT
     WHEREAS, Allegheny Energy Service Corporation for itself and as agent for
its parent, Allegheny Energy, Inc., the affiliates and subsidiaries of AESC and
AEI, and any successors or assigns of any of the foregoing previously entered
into that certain employment agreement with Philip L. Goulding (the “Executive”)
dated October 3, 2003 (the “Agreement”).
     WHEREAS, effective as of November 1, 2007, the parties desire to amend the
Agreement to comply with certain changes in applicable law.
     NOW, THEREFORE, in consideration of the covenants contained herein, and for
other good and valuable consideration, the parties hereto agree as follows:  
     1. Section 13 of the Agreement is amended and restated in its entirety to
read as follows:
     “13. Withholding and Special Terms Relating to Payments and Benefits. AESC
shall be entitled to withhold from payments due hereunder any required federal,
state or local withholding or other taxes. To the extent that any amounts
payable to the Executive under the Agreement are subject to
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), any requirements that such amounts be paid promptly shall not apply and
instead such amounts shall be paid in a lump sum as of the date six (6) months
after the Date of Termination. The Agreement shall be interpreted to avoid any
penalty sanctions under Section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. For purposes of Section 409A of the Code, each payment made under the
Agreement shall be treated as a separate payment and any payment to be made upon
a termination of employment under the Agreement may only be made if such
termination of employment constitutes a “separation from service” as determined
under Section 409A of the Code and its corresponding regulations and related
guidance. All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in the Agreement), (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.”
     IN WITNESS WHEREOF, the parties hereto have caused the Amendment to be
executed as of the date first above written.

 



--------------------------------------------------------------------------------



 



          Allegheny Energy Service Corporation    
 
       
 
  /s/ Paul J. Evanson    
 
       
 
  Name: Paul J. Evanson    
 
  Title: Chairman & Chief Executive Officer    
 
        Allegheny Energy, Inc.    
 
       
 
  /s/ Paul J. Evanson    
 
       
 
  Name: Paul J. Evanson    
 
  Title: Chairman & Chief Executive Officer    
 
       
 
       
/s/ Philip L. Goulding 
          Philip L. Goulding    
 
       

 